Citation Nr: 1712186	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder with cervical protrusions.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1988 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

In December 2016 the Board remanded the issue on appeal to provide the Veteran a Board hearing.  The issue has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011 the Veteran filed his substantive appeal to the issue of entitlement to service connection for a neck disorder with cervical protrusions and indicated that he wanted a Travel Board hearing.  See 38 C.F.R. § 20.700 (2016).  A hearing was scheduled for October 2014. 

The record reveals that letters sent to the Veteran regarding his October 2014 hearing were returned to VA as undeliverable.  In December 2016 the Board found that the Veteran did not fail to report for his hearing and remanded the Veteran's claim so that a hearing could be scheduled.  A videoconference hearing was scheduled for March 2017.

In a letter dated on the day of the videoconference hearing, the Veteran asserted that he was homeless, indigent, had no transportation, and that he needed to reschedule his Board hearing.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claim on appeal and as good cause has been shown, a remand is necessary in order to schedule the Veteran for an appropriate Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




